AMENDMENT TO EMPLOYMENT AGREEMENT


          THIS AMENDMENT AGREEMENT (this "Agreement") is made and entered into
as of the   26th   day of   September  , 2003, by and between COGENTRIX ENERGY,
INC., a North Carolina corporation (the "Company"), and MARK F. MILLER, a
resident of Cornelius, North Carolina (the "Employee").


STATEMENT OF PURPOSE


          The Company and the Employee are parties to (i) an Amended and
Restated Employment Agreement dated as of May 1, 1997 (the "Employment
Agreement"), and amended on August 14, 2000, February 16, 2001, September 21,
2001 and November 12, 2001, covering the terms and conditions of the Employee's
employment with the Company and (ii) a Profit-Sharing Agreement (the
"Profit-Sharing Agreement") covering the terms and conditions of the Employee's
participation in the Cogentrix Profit-Sharing Plan. The Company and the Employee
desire to further amend the Employment Agreement and the Profit-Sharing
Agreement, each as heretofore amended, in certain respects, and this Agreement
sets forth such amendments.

          NOW, THEREFORE, in consideration of the Statement of Purpose and the
mutual covenants and agreements herein contained, the parties hereto agree as
follows:

          1.     Effectiveness and Term of Agreement. This Agreement shall
become effective only in the event a "Change of Control" (as defined in the
Employment Agreement) occurs on or before the thirtieth (30th) day of April,
2004 and, in such event:

                     (a)     this Agreement shall remain in full force and
effect until the end of the Post-Change in Control Employment Period (as defined
in the November 12, 2001 amendment to the Employment Agreement);

                     (b)     this Agreement shall supercede and replace in its
entirety paragraphs 1(b) and 2 of the November 12, 2001 amendment to the
Employment Agreement; and

                     (c)     the Profit-Sharing Agreement shall be modified as
provided in this Agreement.

In the event a Change of Control of the Company does not occur on or before the
thirtieth (30th) day of April, 2004, this Agreement shall be null and void and
of no further legal force or effect.

          2.     Payment to the Employee Upon Certain Terminations of Employment
During the Six-Month Period. In the event (a) the Employee's employment is
involuntarily terminated during the "Six-Month Period" (as defined in the
November 12, 2001 amendment to the Employment Agreement) by the Company other
than for "cause" (as defined in the Employment Agreement), (b) the Employee's
employment is terminated during the Six-Month Period pursuant to Section 4.1 or
4.2 of the Employment Agreement or (c) the Employee chooses to resign from
employment with the Company for any or no reason by delivering to the Company 30
days prior written notice of his resignation at any time during the "Window
Period" (as hereinafter defined), then, and in any of such events, the Company
shall pay to the Employee on the effective date of his termination of employment
by wire transfer of immediately available funds to an account maintained at a
commercial bank located in the United States and designated by the Employee the
sum (less such federal, state and local taxes as are required to be withheld by
the Company by applicable law or regulation) of:

                     (i)   $12,072,347.00; and

                     (ii)   the total, undiscounted amount of the severance
benefit due to the Employee under Paragraph 2. of Section III. of the
Profit-Sharing Agreement.

Such payment shall be in lieu of any amount that may otherwise be due to the
Employee under Section 4.3.2(a) or 4.4.1(a) of the Employment Agreement and
Paragraph 2. of Section III. of the Profit-Sharing Agreement and shall fully
discharge the Company from any liability under such provisions of the Employment
Agreement and the Profit-Sharing Agreement.

          The payment made to the Employee pursuant to this paragraph 2 shall
not relieve the Company of any obligation to timely pay or provide to the
Employee any amounts or benefits required to be paid or provided or which the
Employee is eligible to receive under Section 4.5 of the Employment Agreement,
as amended, or any plan, program, policy, practice, contract or agreement of the
Company, prior to or as a consequence of the Employee's termination of
employment, including without limitation, any amounts due and payable to the
Employee under the Company's Incentive Bonus Plan and the Annual Distributions
(as defined in the Profit-Sharing Agreement) and the Employment Termination (as
defined in the Profit-Sharing Agreement) distribution (but not the severance
benefit which shall be paid in accordance with (ii) above) under the
Profit-Sharing Agreement, and the Employee's entitlement to all such amounts or
benefits are independent of and incremental to the payment due to the Employee
pursuant to this paragraph 2.

          For purposes of this Agreement, the term "Window Period" shall mean
the 150-day period commencing on the 31st day after the Change of Control, or if
such 31st day is not a business day, on the immediately succeeding business day.

          3.     Continued Effectiveness of Employment Agreement and Incentive
Compensation Plans and Policies. Except as expressly amended hereby, the
Employment Agreement and the Profit-Sharing Agreement, each as heretofore
amended, and any other incentive compensation plans and policies of the Company
shall continue in full force and effect in accordance with their respective
terms and conditions.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

COGENTRIX ENERGY, INC.



By:      /s/  James E. Lewis          
                  James E. Lewis,
                  Chief Executive Officer




       /s/    Mark F.Miller             
               Mark F. Miller